Citation Nr: 1217019	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-48 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a rating decision dated July 28, 1969 and issued August 4, 1969, which granted service connection for shell fragment wound (SFW) residuals to the left ulna, evaluated as 10 percent disabling, SFW residuals, left ankle and left lower leg, evaluated as 10 percent disabling, SFW left chest wall, evaluated as 10 percent disabling, SFW left buttock, evaluated as noncompensable, and SFW of the back, evaluated as noncompensable.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service August 1967 to May 1969.  Among his awards and decorations, the Veteran was awarded a Purple Heart for wounds received while in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Detroit, Michigan.
 
In his August 2007 claim, the Veteran contends that the RO erred when it determined and advised him, in September 1970, that he was required to provide private evidence that his disabilities had increased in severity in order to warrant increased ratings.  (The Veteran's August 2007 claim inaccurately states that a 1970 claim was submitted in June 1970, but the record establishes that the RO received a claim for compensation on August 17, 1970).  As noted below, the Veteran's service treatment records were not of record at the time of a July 28, 1969 rating decision.  Service treatment records had been received, but had not been considered in connection with any claim for benefits, when the Veteran's August 1970 claim was received.  In 1970, as now, receipt of additional service treatment records requires reconsideration of a prior decision.  38 C.F.R. § 3.156(c) (2011); 38 C.F.R. § 3.156(b) (1970).  Thus, the August 2007 claim raises a claim that there was CUE in the 1970 determination that he was required to submit new evidence to support his claims for increased ratings and which failed to reconsider the claims adjudicated July 28, 1969 following receipt of service treatment records.  

The Veteran's claim of CUE in a September 1970 determination and failure to readjudicate claims has not been adjudicated by the RO, so the Board does not have jurisdiction over the claim of CUE in the 1970 decision.  The unadjudicated claim of CUE in a September 1970 determination is referred to the AOJ for appropriate action. 

It also appears to the Board that the Veteran's August 2007 claim should be interpreted as including a claim for increased ratings/request that 38 C.F.R. § 3.156(c) be applied to his case following VA's receipt of service treatment records following the July 28, 1969 rating decision.  That claim has not been adjudicated.  This unadjudicated claim is also referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The service treatment records and VA examination of record at the time of the July 28, 1969 rating decision did not identify any muscle injury of the left forearm, left lower leg, or left buttock, or any symptomatic manifestation of a scar.

2.  The findings contained in the July 28, 1969 rating decision were supported by the evidence then of record, and were consistent with the law in effect at that time. 

3.  The record does not contain evidence which compels a determination that the ratings assigned in the July 28, 1969 rating decision were undebatably erroneous.


CONCLUSION OF LAW

The July 28, 1969 rating decision was not the product of CUE.  38 C.F.R. § 3.105(a) (2011); Russell v. Principi, 3 Vet. App. 310, 313 (1992). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra. 

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra); see Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

Additionally, VA regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

Factual Background 

The Veteran was separated from service in May 1969.  Shortly thereafter, in May 1969, he submitted a claim for service connection.  The only clinical records which were located were dental records, some administrative records, and a cover sheet for an April 1968 hospital admission showing that he was treated for multiple SFWs of the left ankle, back, chest and left arm and a fracture of the left ulna secondary to a SFW.  

The Veteran was afforded VA examination in June 1969.  The VA examination reflects that the Veteran sustained SFWs to the left (minor) forearm and left ankle, and a SFW to the back.  The Veteran reported that the broken ulna was treated with a plate fixation.  Radiologic examination disclosed that there were metallic foreign bodies in the "soft tissues" of the chest wall and that there was a well-healed fracture of the left ulnar shaft with internal fixation.  The Veteran had two surgical scars on the dorsum of the left forearm.  The shorter one was posterior to the elbow.  The Veteran had normal range of motion of the left elbow and wrist, except for a slight loss of motion in "outer rotation" of the left forearm.  The Veteran had a surgical scar at the left outer ankle and another small scar on the lower left leg and a longitudinal scar above the left heel.  There was one scar on the back near the axilla and 4 small scars over the left buttock.  Range of motion of the left lower extremity was described as normal.  The scars were described as non-contributory and the left ulnar shaft fracture was described as well healed.  

A rating decision was prepared on July 28, 1969.  The grants of service connection and ratings assigned in that decision consisted of a 10 percent evaluation under Diagnostic Code (DC) 5301 for a retained foreign body, left chest wall; a 10 percent evaluation for residuals, SFW, left leg and ankle, under DC 5311; a 10 percent evaluation under DC 5211 for residuals, SFW, left arm, with fracture of ulna; a noncompensable evaluation for residuals, SFWs, left buttock, under DC 5317; and a noncompensable evaluation for scars of the back, under DC 7805, for a combined 30 percent disability rating.  

A computerized form dated July 29, 1969, reflects that computer input of the Veteran's disability award was authorized on that date.  Another form dated on August 4, 1969, shows that an award for service-connected benefits was processed, and the form reflects that the Veteran was not required to return for any future examination to maintain entitlement to the benefits.  It appears that the rating decision prepared on July 28, 1969, was issued on August 4, 1969.  

More complete service treatment records, including records of treatment for SFWs in April 1968 through February 1969, were received on August 6, 1969, after the Veteran's rating decision was prepared, issued, and his award processed.  This fact is established by an initialed notation of that date on the larger of two manila envelopes which holds service treatment records; the other service treatment records envelope is undated but appears in the file under a service record extract dated in May 1969 and a cover sheet date stamped in May 1969.  

The Board notes that the requirement that the RO specify, in each rating decision, the evidence considered and the reasons for the disposition was not applicable in 1969.  See Department of Veterans Health-Care Personnel Act, Pub. L. No. 102-40, § 402(b)(1), 105 Stat. 238 (1991) (codified at 38 U.S.C. § 5104(b)); see generally Crippen v. Brown, 9 Vet. App. 412, 420-21 (1996).  The RO was not required, in the 1969 rating decision, to specify whether or not service treatment records had been reviewed.  However, since the facts establish that the rating decision was completed and processed, including processing of the award, prior to receipt of the service treatment records, the RO did not err when it failed to discuss the evidence in those records.  

Additional service treatment records associated with the claims file are date stamped in January 1970.  

The one-year appeal period following the August 4, 1969 notice to the Veteran expired August 3, 1970.  About two weeks later, on August 17, 1970, the RO received another claim for compensation from the Veteran.  Thus, the July 28, 1969 rating decision was final prior to receipt of the August 1970 claim.  

Claim of CUE in 1969 rating decision

The law provides that a prior final rating action will be revised only on the basis of CUE.  38 C.F.R. § 3.105(a).  Such error exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. 310, 313 (1992).  A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Id.  CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

With regard to the rating under DC 5211, the diagnostic code which provides criteria for evaluation of range of motion of the elbow, the Veteran contends that he should have been granted an evaluation for muscle injury in addition to the evaluation for limitation of motion.  The limited service treatment records available at the time of the July 28, 1969 rating decision stated that the Veteran's left ulna was fractured secondary to multiple shell fragment wounds, but did not identify the area of the left ulna fracture or identify any muscle injury due to SFW.  

The VA examination stated that there were two scars on the left forearm, including on the posterior elbow.  However, the report did not identify whether the scar was on an area of the elbow covered by muscle or indicate that there was muscle injury.  The VA examination did not identify any muscle injury.  The examiner indicated that the Veteran underwent surgical fixation of the ulnar fracture, but did not identify the surgical scar site.  

The Veteran contends that he should have been granted service connection for a severe muscle injury of Muscle Group VI, the extensor muscles of the elbow (triceps and anconeus).  The Veteran notes that records of his hospital treatment reflect that he had a compound comminuted fracture and that, as a bone graft was required in order to obtain healing of the fracture site, the muscle injury was severe.  

However, as noted above, the hospital treatment records were not associated with the claims file when the July 28, 1969 rating decision was issued.  The information provided by the Veteran in his argument that there was CUE is based on records obtained after the rating decision.  

By definition, the determination as to whether there was CUE must be based on the record that existed at the time of the unappealed decision.  Review of the record available at the time of the July 28, 1969 rating decision does not compel a conclusion that there was an undebatable error in the decision not to assign a Diagnostic Code used to rate a muscle injury, since there was no medical evidence that compelled a conclusion that there was a muscle injury.  No specific muscle group was identified as involved in the SFW injury to the left ulna, nor could the RO have identified a muscle injury from the available evidence, since there was no clear indication of the location of the Veteran's left forearm scars.  

It is possible that the facts could have been interpreted differently, or that development of the claim might have been more complete.  However, a difference in opinion as to the weighing of the facts does not meet the definition of CUE, and failure to meet a duty to assist does not establish CUE.  Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).  The criteria for CUE in the rating assigned for the Veteran's left forearm disability are not met.  

The Veteran also contends that the rating assigned for the residuals of SFWs of the left leg and left ankle was clearly and unmistakably erroneous.  In part, the Veteran argues that the fracture of the ankle was not considered and that the injury to the left tibial nerve was not considered.  However, the limited records available at the time of the 1969 rating decision did not establish that the Veteran sustained a left ankle fracture.  Rather, the April 1968 hospital admission cover sheet of record disclosed only that there was a fragment wound in the area of the ankle, and specified that there was no nerve or artery involvement.  The VA examination did not identify muscle injury of any lower leg muscle group, identify the history of ankle fracture, or identify injury to the tibial nerve.  The criteria for CUE in the rating assigned for the Veteran's left lower leg in the July 28, 1969 rating are not met.  

Similarly, the evidence of record at the time of the July 28, 1969 rating decision established that the Veteran had one retained foreign body in his chest wall, and a 10 percent evaluation was assigned under DC 5321.  That rating is assigned for moderate disability of the chest wall muscles.  To show CUE in that rating, the Veteran would be required to show that the evidence unmistakably established moderately severe injury or severe injury, such as if there were infection or sloughing of the chest wall muscles at the SFW site.  The evidence does not show unmistakably that the Veteran had chest wall muscle injury of more than moderate severity.  The criteria for a CUE in the rating for chest wall injury are not met.  

The Veteran contends that there was CUE in the assignment of a noncompensable rating for SFWs to the left buttock.  Unfortunately, the service treatment records associated with the claims file at the time of the July 28, 1969 rating decision do not note that the Veteran sustained SFW injuries to the left buttock, and the examiner who conducted the 1969 VA examination described the left buttock injury as consisting of  4 small scars.  There was no notation that any SFW to the left buttock injured a muscle or that the scars were symptomatic in any way or restricted the Veteran's motion.  The RO could have requested further evaluation of the left buttock residuals, but the fact that no additional development was conducted does not result in CUE.  

Finally, the Veteran argues that the SFWs of the back resulted in muscle injury.  However, no muscle injury was identified by the service treatment records available at the time of the rating or by the examiner who conducted the VA examination.  There is no notation that the Veteran reported pain or tenderness or any symptom associated with the SFWs or scars of the back.  As the Court has held, "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Id.  Cue cannot be assigned to the rating of SFW residuals to the Veteran's back.  

Given the foregoing, the Board finds that any conflict over the interpretation of the facts presented at the time of the July 28, 1969 rating decision is insufficient to rise to the level of CUE, as it is noted that the error must be of such significance as to be undebatable.  Russell, 3 Vet. App. 310.  As such, CUE in the rating decision of July 28, 1969 has not been established, and that decision remains final.


ORDER

The claim of CUE in the July 28, 1969 rating decision is denied.  



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


